      Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 1 of 13 PageID #:146




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 JANICE DUTCHER and STACY                            Case No. 21-cv-02106
 NEGLEY, individually and on behalf of all
 other similarly situated individuals,               Honorable Gary Feinerman

                    Plaintiffs,

 v.

 CRESCO LABS INC. and CRESCO LABS,
 LLC,

                   Defendants.


  PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS
CRESCO LABS, LLC AND CRESCO LABS, INC.’S MOTION TO DISMISS COUNT IV
                        OF THE COMPLAINT

        Plaintiffs Janice Dutcher (“Plaintiff Dutcher”) and Stacy Negley (“Plaintiff Negley”)

(collectively, “Plaintiffs”) respectfully submit this Memorandum of Law in Opposition to

Defendants Cresco Labs, LLC and Cresco Labs, Inc.’s (“Cresco”) Motion to Dismiss Count IV of

the Complaint.

                                  PRELIMINARY STATEMENT

        On April 19, 2021, Plaintiffs, individually and on behalf of all others similarly situated,

filed a Collective and Class Action Complaint (Doc. 1) (“Compl.”) against Cresco, seeking

damages for, inter alia, overtime violations under the Fair Labor Standards Act (“FLSA”) and

Massachusetts General Law (“MGL”). Plaintiffs also assert class action claims for common law

breach of contract and unjust enrichment.

        In their motion to dismiss pursuant to Federal Rules of Civil Procedure (“FRCP”) 12(b)(6),

Cresco seeks dismissal of Plaintiffs’ common law breach of contract claim (Count IV) on the



                                                 1
    Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 2 of 13 PageID #:147




ground that Plaintiffs have insufficiently pleaded the existence of a contract. For the reasons stated

below, Cresco is incorrect, and its motion to dismiss pursuant to FRCP 12(b)(6) should be denied

in its entirety.

                                    STATEMENT OF FACTS

        Cresco cultivates medical grade cannabis, manufactures medical grade products derived

from cannabis cultivation, and distributes such products to medical or adult use consumers in

legalized cannabis markets such as Arizona, California, Illinois, Maryland, Massachusetts,

Michigan, New York, Ohio and Pennsylvania. Compl. ¶¶ 2-3, 44, 47.

        In order to cultivate, manufacture, and distribute its cannabis products, Cresco employs

non-exempt employees – including Cultivation Agents, Edibles Agents, Gardening Agents,

Kitchen Agents, Manufacturing Agents, Packaging Agents and Processing Agents (the

“Cultivation Employees”) – who are responsible for onsite harvesting and maintenance of Cresco’s

cannabis gardens and for the preparation and execution of Cresco’s cannabis products through the

measuring, mixing, processing and packaging of product for sale at Cresco’s dispensary locations.

Id. ¶¶ 4, 45. Cresco employed Plaintiffs as hourly Packaging and Processing Agents at its

cultivation center and dispensary in Fall River, Massachusetts. Id. ¶¶ 38-39, 46.

        Cresco required Plaintiffs and similarly situated Cultivation Employees to wear company-

issued protective clothing and safety equipment – consisting of protective shoes, scrubs, masks,

hair nets, arm sleeves, and gloves (“the PPE”) – during their work shifts in order to protect the

cannabis and cannabis products from contamination and to comply with federal and state

governmental safety, health and food regulations and mandates. Id. ¶¶ 7-8, 50.

        Cresco required Plaintiffs and the Cultivation Employees to don the PPE at the worksite

prior to punching in and before the start of their scheduled work shifts so that they could report to



                                                  2
      Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 3 of 13 PageID #:148




their assigned work areas promptly at their scheduled start times and with all the PPE on. Id. ¶¶ 9,

18, 63, 73. Similarly, at the end of each shift and after punching out, Plaintiffs and the Cultivation

Employees had to doff the PPE before leaving the facility. Id. ¶¶ 10, 24, 65, 80. These policies

resulted in Plaintiffs and the Cultivation Employees not being paid for their mandatory donning

and doffing activities. Id. ¶¶ 26, 81. Since Plaintiffs and the Cultivation Employees regularly

worked 40 or more hours per week, these policies also deprived them of overtime pay. Id. ¶¶ 27,

82.

          Plaintiffs assert FLSA collective action claims for unpaid overtime wages (Count I),

Massachusetts class action claims for unpaid overtime and regular wages under the MGL (Counts

II-III), and nationwide class action claims for common law breach of contract and unjust

enrichment (Counts IV-V). Id. ¶¶ 143-179.1 The pertinent allegations regarding Plaintiffs’ breach

of contract claim are as follows:

         In approximately January 2020, Cresco offered Plaintiff Dutcher the opportunity to work
          for Cresco as an hourly Processing Agent. Id. ¶ 87.

         In approximately August 2019, Cresco offered Plaintiff Negley the opportunity to work for
          Cresco as an hourly employee. Plaintiff Negley worked for Cresco in that capacity as a
          Processing Agent and as a Packaging Agent. Id. ¶ 88.

         In consideration for Plaintiffs’ work as hourly Cultivation Employees, Cresco promised to
          pay Plaintiffs an hourly wage for each hour they worked for Cresco. Id. ¶ 89.

         In approximately January 2020, Plaintiff Dutcher accepted Cresco’s offer of employment
          and began working for Cresco, creating a valid contract between Cresco and Plaintiff
          Dutcher whereby Cresco was obligated to pay Plaintiff Dutcher her regular hourly rate of
          pay for each hour that she worked for Cresco, including the mandatory donning and doffing
          activities described in the Complaint. Id. ¶ 90.

         In approximately August 2019, Plaintiff Negley accepted Cresco’s offer of employment
          and began working for Cresco, creating a valid contract between Cresco and Plaintiff
          Negley whereby Cresco was obligated to pay Plaintiff Negley her regular hourly rate of

      1
     Plaintiffs’ unjust enrichment claim (Count V) is pled in the alternative to Plaintiffs’ breach
of contract claim (Count IV) pursuant to FRCP 8(d)(2)-(3).

                                                  3
     Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 4 of 13 PageID #:149




         pay for each hour that she worked for Cresco, including the mandatory donning and doffing
         activities described in the Complaint. Id. ¶ 91.

        Throughout their employment with Cresco as hourly Cultivation Employees, Plaintiffs
         performed all of the work required by Cresco, including the mandatory donning and
         doffing activities described in the Complaint. In performing this work, Plaintiffs fulfilled
         all of their duties under the contracts. Id. ¶ 92.

        However, throughout Plaintiffs’ entire employment with Cresco, Cresco repeatedly and
         systematically breached the contracts by not paying Plaintiffs their regular hourly rates of
         pay for the mandatory donning and doffing activities described in the Complaint. Id. ¶ 93.

        Cresco’s failure to pay Plaintiffs for each hour of work they performed and that was
         required of them as hourly Cultivation Employees was a material breach by Cresco. Id. ¶
         94.

        Because of Cresco’s breaches, Plaintiffs were deprived of wages owed to them under the
         contracts, including unpaid “gap time” wages. Id. ¶ 95.2

                                     LAW AND ARGUMENT

A.       Legal Standard for Motion to Dismiss

         When evaluating a Rule 12(b)(6) motion to dismiss, the court must “accept[ ] all well-

pleaded facts as true and draw[ ] all reasonable inferences in favor of the ... non-moving parties.”

Bonnstetter v. City of Chicago, 811 F.3d 969, 973 (7th Cir. 2016) (internal citations omitted). “A

Rule 12(b)(6) motion challenges the sufficiency of the complaint itself.” Id. “To state a claim, a

complaint must first provide ‘a short and plain statement of the claim showing that the pleader is

entitled to relief.’” Id. (citing FRCP 8(a)(2)). “The statement of the claim must sufficiently give

‘fair notice of what the ... claim is and the grounds upon which it rests’ to the defendants.” Id.

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To state a claim for relief, a

complaint must provide more than ‘abstract recitations of the elements of a cause of action or



     2
     “Gap time” refers to time that is not covered by the FLSA’s overtime provisions because it
does not exceed the overtime limit, and to time that is not covered by the FLSA’s minimum wage
provisions because, even though it is uncompensated, the employees are still being paid a
minimum wage when their compensation is averaged across their actual time worked.
                                                  4
     Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 5 of 13 PageID #:150




conclusory legal statements.’ Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). Instead, a

plausible claim must include ‘factual content’ sufficient to allow the court ‘to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’ Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).” Charleston v. Bd. of Trustees of U. of Illinois at Chicago, 741 F.3d 769, 772 (7th Cir.

2013).

B.       Massachusetts Law Governs Plaintiffs’ Individual Breach of Contract Claims

         Cresco argues that Massachusetts common law should apply to Plaintiffs’ individual

breach of contract claims for the purposes of this motion. See Doc. 20 at 4-5. Plaintiffs agree.

Because the parties agree that Massachusetts law should govern and because the choice of

Massachusetts law is entirely reasonable, the Court should apply Massachusetts law to Plaintiffs’

individual breach of contract claims. See Wood v. Mid-Valley Inc., 942 F.2d 425, 426-27 (7th Cir.

1991) (“Courts do not worry about conflict of laws unless the parties disagree on which state’s law

applies.”).

C.       Plaintiffs Sufficiently Pleaded a Breach of Contract Claim Under Massachusetts Law

         Under Massachusetts law, “[t]o demonstrate a breach of contract, the plaintiff must prove

that a valid, binding contract existed, the defendant breached the terms of the contract, and the

plaintiff sustained damages as a result of the breach.” Young v. Wells Fargo Bank, N.A., 828 F.3d

26, 32 (1st Cir. 2016) (internal quotation marks and citations omitted); Columbia Plaza Associates

v. N.E. U., 104 N.E.3d 682 (Mass. App. 2018) (“To survive a motion to dismiss on a breach of

contract claim, the plaintiff must establish (1) an oral or written agreement, express or implied, (2)

supported by valid consideration; (3) the plaintiff was ready, willing, and able to perform; (4)

breach by the defendant; and (5) damage to the plaintiff.”) (citation omitted); Logie v.

Massachusetts Bay Transportation Auth., 323 F. Supp. 3d 164, 174 (D. Mass. 2018). To overcome



                                                  5
    Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 6 of 13 PageID #:151




a Rule 12(b)(6) challenge,

         Plaintiffs also must do more than allege, in conclusory fashion, that the defendant
         breached the contract, by describing, with “substantial certainty,” the specific
         contractual promise the defendant failed to keep. See Buck v. Am. Airlines, Inc.,
         476 F.3d 29, 38 (1st Cir. 2007) (“In a contract action, this irreducible [‘substantial
         certainty’] minimum requires the pleader to ‘explain what obligations were
         imposed on each of the parties by the alleged contract.’”) (citations omitted); Doyle
         v. Hasbro, Inc., 103 F.3d 186, 194-95 (1st Cir. 1996) (holding that “[c]onclusory
         statements that ‘Hasbro and its executives failed to meet their contractual
         requirement,’ are insufficient to satisfy the pleading requirements”); Williams v.
         Astra USA, Inc., 68 F. Supp.2d 29, 37 (D. Mass. 1999).

Brooks v. AIG SunAmerica Life Assur. Co., 480 F.3d 579, 586 (1st Cir. 2007); see also Alicea v.

Machete Music, 744 F.3d 773, 783 (1st Cir. 2014); Driscoll v. Simsbury Assocs., Inc., No. 17-CV-

12373-ADB, 2018 WL 2139223, at *5 (D. Mass. May 9, 2018).

         The allegations of the Complaint readily meet this standard. Plaintiffs specifically and

clearly allege that in August 2019 and January 2020, Cresco offered them the opportunity to work

for Cresco as hourly employees; that Cresco promised to pay Plaintiffs an hourly wage for each

hour they worked for Cresco; that Plaintiffs accepted Cresco’s offers of employment and began

working for Cresco as hourly Processing/Packaging Agents at Cresco’s cultivation center and

dispensary in Fall River, Massachusetts; that Plaintiffs fulfilled all of their duties under the

contracts by performing all of the work required by Cresco, including the off-the-clock donning

and doffing activities described in the Complaint; that Cresco repeatedly and systematically

breached the contracts by failing to pay Plaintiffs their regular hourly wage rates for the off-the-

clock donning and doffing activities described in the Complaint; and that Cresco’s alleged

breaches deprived Plaintiffs of wages owed to them under the contracts, including unpaid “gap

time” wages. Compl. ¶¶ 87-95. This is sufficient to state a breach of contract claim at the pleading

stage.

         In Gonpo v. Sonam’s Stonewalls & Art, LLC, 3:16-CV-40138-MGM, 2017 WL 9673710,


                                                   6
    Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 7 of 13 PageID #:152




at *21 (D. Mass. Dec. 14, 2017), the terms of the alleged contracts were similarly

straightforward—the plaintiffs alleged that they worked as stonemasons/construction workers for

defendants, defendants agreed to pay them certain hourly rates, and defendants failed to pay them

at their promised rates for all of the hours they worked. This was sufficient to state a breach of

contract claim under Massachusetts law. Id.

       Curiously, Cresco argues that Plaintiffs’ breach of contract allegations are akin to the

plaintiffs’ allegations in Squeri v. Mt. Ida College, which the court ultimately dismissed for failure

to state a claim. CV 18-12438-RGS, 2019 WL 2249722, at *5 (D. Mass. May 24, 2019). Squeri is

factually distinguishable insofar as it involved a breach of contract claim in the context of remitting

tuition payments to an academic institution in exchange for an education. Id. The plaintiffs’

contract pleadings were only that they “applied for admission to Mount Ida,” they were each

accepted, and that “a contract was formed.” Squeri v. Mt. Ida College, 954 F.3d 56, 71 (1st Cir.

2020). Notably, they did not allege the terms of any such contract. Id.

       Here, unlike Squeri, Plaintiffs describe the specific terms of the contracts, including

Cresco’s obligations to pay Plaintiffs their regular hourly pay rates for all hours worked and

Cresco’s failure to keep its contractual promises by failing to pay Plaintiffs for the mandatory

donning and doffing activities described in the Complaint. Compl. ¶¶ 87-95; see Hogan v.

Teamsters Loc. 170, 495 F. Supp. 3d 52, 58 (D. Mass. 2020) (explaining that the complaint must

“at least” identify “what obligations were imposed on each of the parties by the alleged contract”

and describe with “substantial certainty the specific contractual promise the defendant failed to

keep” (internal quotation marks and citations omitted)). Notably, unlike Squeri, Plaintiffs also

describe the approximate dates that the contracts were formed. Compl. ¶¶ 88, 90-91.

       The factually dissimilar opinions relied upon by Cresco include numerous employment



                                                  7
    Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 8 of 13 PageID #:153




opinions dismissing breach of contract claims premised on nothing more than the mere existence

of an employment relationship. See, e.g., Driscoll, 2018 WL 2139223, at *5; Madden v. Ascensus

College Sav. Recordkeeping Services, LLC, CV 20-10565-FDS, 2021 WL 231298, at *4 (D. Mass.

Jan. 22, 2021). These cases are factually distinguishable insofar as the plaintiffs never described

the purported contracts and never explained the specific contractual promises that the defendants

breached.

       Cresco’s reliance on Driscoll is particularly amusing insofar as the plaintiff failed to even

assert that there was a contract. 2018 WL 2139223, at *5. Instead, the complaint stated only that

the defendant employed the plaintiff and that she should have received paid time off which she did

not receive. Id. To the extent that the plaintiff was attempting to argue that a contract existed simply

by virtue of her employment, she cited no legal authority in support of that proposition. Id. Here,

unlike Driscoll, Plaintiffs’ breach of contract claims are premised not on the mere existence of an

employment relationship, but on Cresco’s express promise (and subsequent failure) to pay

Plaintiffs their regular hourly wage rates for all hours worked, including the off-the-clock donning

and doffing activities described in the Complaint. Compl. ¶¶ 87-95.

       Cresco’s reliance on Madden is equally amusing. The actual alleged contract at issue in

Madden was “a matter of substantial confusion.” 2021 WL 231298, at *4. The complaint simply

alleged that plaintiff’s “employment with [defendant] constituted a contractual relationship” and

that “[defendant] breached the contract of employment by terminating the [plaintiff] in retaliation

for her raising concerns about the company’s regulatory compliance” and “by not providing any

payment or documentation of the stock options [plaintiff] exercised.” Id., at *2, 4-5.

Notwithstanding the allegations in the complaint, the Madden plaintiff rejected defendant’s

characterization of the alleged contract as an employment contract, contending instead that it was



                                                   8
    Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 9 of 13 PageID #:154




a contract concerning stock options and nothing more. Id., at *5. It thus appeared that the plaintiff

intended to allege merely the existence and breach of a contract concerning her stock options. Id.

It was unclear how a failure to provide payment or documentation upon the exercise of stock

options could result, as the complaint alleged, in contractual damages such as lost wages, lost

benefits, and an unpaid bonus. Id. In short, Madden involved a confused plaintiff and a peculiar

set of allegations that have no application to the facts at hand.

       Remarkably, Cresco misstates Massachusetts law by arguing that, “Plaintiffs’ allegations

describe the textbook attributes of at-will employment, the hallmark of which is the absence of a

contact between the employer and employee.” Doc. 20 at 8 (citing cases) (emphasis in original).

To the contrary, under Massachusetts law, “an at-will employment relationship encompasses an

agreement by the employee to perform specified work and an agreement by the employer to pay

for the work performed.” Gasior v. Massachusetts Gen. Hosp., 846 N.E.2d 1133, 1137 n.7 (Mass.

2006) (noting that the Restatement (Second) of Contracts § 33 comment d (1981) “suggests that

an at-will employment relationship is a form of contract.”). Plaintiffs have alleged that they had

such a relationship with Cresco. They worked as hourly Cultivation Employees for Cresco, Cresco

agreed to pay them an hourly wage for each hour worked, and Cresco breached the contracts by

failing to pay them for all the hours they worked, namely, the mandatory donning and doffing

activities described in the Complaint. Compl. ¶¶ 87-95.

       Nevertheless, Cresco argues that Massachusetts courts have routinely held that pleading

the existence of an employment relationship without more is insufficient to allege a viable breach

of contract claim. Doc. 20 at 8-9 (citing cases). This misses the point. The at-will employment

relationship between Plaintiffs and Cresco was accompanied by an express promise on the part of

Cresco to pay Plaintiffs a regular hourly wage for each hour that they worked for Cresco as hourly



                                                  9
      Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 10 of 13 PageID #:155




Cultivation Employees – that is, Cresco specifically contracted with Plaintiffs to pay them an

hourly wage for all hours worked. Compl. ¶ 89. Thus, Plaintiffs have adequately pleaded a breach

of contract claim against Cresco. See Cabi v. Boston Children’s Hosp., 161 F. Supp. 3d 136, 163

(D. Mass. 2016) (denying defendants’ motion to dismiss plaintiffs’ breach of contract claim,

holding that “the only ‘agreement’ upon which Plaintiffs attempt to rely that survives this motion

to dismiss is BCH’s promise to pay Cabi’s and Mert’s salaries and miscellaneous expenses in

exchange for, inter alia, Plaintiffs’ discretion regarding the ongoing investigations. As to this

promise to pay salaries and expenses, Plaintiffs have also satisfied the other elements of a breach

of contract claim.”).

         In a factually analogous case, the First Circuit held that allegations that plaintiffs provided

their labor and services in a specified role for defendants in exchange for an agreed upon hourly

pay rate for all hours worked, coupled with allegations that through timekeeping and payroll

policies detailed in the complaint defendants breached the agreements and/or promises to pay all

wages due, was sufficient to state a Massachusetts common law breach of contract claim. Manning

v. Boston Med. Ctr. Corp., 725 F.3d 34, 57 (1st Cir. 2013). The Court noted that while the factual

allegations were relatively simple, so were the elements of a claim sounding in contract. Id. Thus,

the Court saw “no need to demand more specificity when the core assertion is obvious enough.”

Id.

         Similarly, in Spears v. Miller, No. 1683, 2006 WL 2808145, at *3 (Mass. App. Div. Sept.

26, 2006), the Massachusetts Appellate Division permitted a common law breach of contract claim

where the plaintiffs’ complaint, although silent with respect to the precise employment

arrangements, alleged that the defendant “agreed to pay” them “legally mandated overtime pay.”

The core of the allegation was that the defendant agreed to pay overtime; that is, the defendant



                                                   10
   Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 11 of 13 PageID #:156




specifically contracted with the plaintiffs as to that issue. Id.

        By contrast, in Doyle v. Hasbro, 103 F.3d 186, 195 (1st Cir. 1996), the First Circuit held

that the allegation that “[defendant] and its executives failed to meet their contractual requirement”

was insufficient to state a claim. The Court observed that the amended complaint had failed to

state the nature of the alleged contract with any specificity, since among other things, there was no

presentation of the terms of the contract or its duration, nor explained what obligations were

imposed. Id.

        In light of these authorities, this Court should conclude that Plaintiffs have provided a

necessary factual predicate showing more than a possible entitlement to relief. Plaintiffs allege that

Cresco employed them as hourly Processing/Packaging Agents, promised to pay them a regular

hourly wage for all hours worked in consideration for their work as hourly employees, but then

breached its promises by failing to pay Plaintiffs for the off-the-clock donning and doffing

activities due to timekeeping and payroll policies detailed in the Complaint. Compl. ¶¶ 87-95. All

told, the critical elements of a breach of contract claim—a valid and binding contract, breach, and

damages—are present.

        Nevertheless, Cresco disingenuously argues that Plaintiffs have pleaded “no details” about

the formation of any contract or the terms of any alleged contract. Doc. 20 at 9. To the contrary,

the Complaint spends 23 paragraphs describing, in detail, the terms of the alleged contracts, how

and when the contracts were formed, the obligations imposed on the parties by the contracts, how

Cresco breached the contracts, and the damages suffered by Plaintiffs because of Cresco’s

breaches. Compl. ¶¶ 87-103, 163-168. To the extent that Cresco argues that Plaintiffs were

obligated to plead specific details about who made the alleged offers or promises or the

negotiations surrounding the formation of the alleged contracts, Doc. 20 at 9, it cited no legal



                                                   11
   Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 12 of 13 PageID #:157




authority in support of that proposition. Like Manning, supra, there is “no need to demand more

specificity when the core assertion is obvious enough.” 725 F.3d at 57.

       In Ashcroft, 556 U.S. at 678, and Twombly, 550 U.S. at 556, the Supreme Court retreated

from the historic pleading standard that it had previously established in Conley v. Gibson, 355 U.S.

41, 45-48 (1957), and replaced it with a standard centered on plausibility. From this perspective,

Plaintiffs have pled facts that are not only consistent with Cresco’s liability, but those facts cross

the line from possibility to plausibility. In context, Plaintiffs have succeeded in setting forth a

plausible breach of contract claim. For these reasons, Cresco’s motion to dismiss must be denied.

                                          CONCLUSION

       For the reasons set forth herein, Plaintiffs respectfully request that the Court deny Cresco’s

motion to dismiss pursuant to FRCP 12(b)(6) in its entirety.



Dated: July 6, 2021                                            Respectfully Submitted,

                                                               /s/ Rod M. Johnston
                                                               Matthew L. Turner
                                                               Kevin J. Stoops
                                                               Rod M. Johnston
                                                               SOMMERS SCHWARTZ, P.C.
                                                               One Towne Square, 17th Floor
                                                               Southfield, Michigan 48076
                                                               Phone: (248) 355-0300
                                                               Email: mturner@sommerspc.com
                                                               Email: kstoops@sommerspc.com
                                                               Email: rjohnston@sommerspc.com

                                                               Benjamin Knox Steffans (will
                                                               petition for admission)
                                                               Steffans Legal PLLC
                                                               7 North Street, Suite 307
                                                               Pittsfield, Massachusetts 01201
                                                               Phone: (413) 418-4176
                                                               Email: bsteffans@steffanslegal.com

                                                               Attorneys for Plaintiffs
                                                 12
   Case: 1:21-cv-02106 Document #: 31 Filed: 07/06/21 Page 13 of 13 PageID #:158




                                 CERTIFICATE OF SERVICE

       I certify that on July 6, 2021, I electronically filed the forgoing paper with the Clerk of the

Court using the ECF system, which will send notification of such filing to all counsel of record.

                                                              /s/ Rod M. Johnston




                                                 13
